Citation Nr: 1145316	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  01-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent for residuals of a cervical spine injury with C4-C7 fusion and subluxation (cervical spine disability). 

2. Entitlement to a disability rating greater than 20 percent for residuals of a fracture of the right radius and ulna, post-operative, (minor), (right arm disability). 

3. Entitlement to a disability rating greater than 20 percent for residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis (right leg disability).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984. 

These matters came before the Board of Veterans' Appeals  (Board) initially on appeal from a March 2000 rating decision issued in April 2000, in which the RO denied the Veteran's claims of entitlement to increased ratings for his service-connected cervical spine and right arm/leg disabilities. 

The Veteran indicated on his July 2001 VA Form 9 that he wished to testify at a Board hearing.  A Central Office Board hearing was scheduled for February 2005 and the Veteran was provided notice of this hearing in November 2004.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Another Central Office Board hearing was scheduled for August 2006 and the Veteran was provided notice of this hearing in June 2006.  However, the Veteran again failed to report to the scheduled hearing and again failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In November 2005, December 2006, and February 2011 the Board remanded the case for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).     

As was noted in the February 2011 Board remand, the issues of entitlement to a nonservice-connected pension (November 2008 correspondence) and to service connection for a low back injury (September 1999 correspondence), for radiculopathy of the right upper extremity as secondary to the Veteran's service-connected cervical spine disability (January 2011 Informal Hearing Presentation ) and for shin splints of the right lower extremity as secondary to his service-connected right leg disability (January 2011 Informal Hearing Presentation ) have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are, once again, referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's residuals of a cervical spine injury with C4-C7 fusion and subluxation is manifested by at least 40 degrees of flexion (30 degrees when considering pain) and electrodiagnostic evidence of mild radiculopathy of the right upper extremity.  

2.  The Veteran's residuals of a fracture of the right radius and ulna, post-operative, (minor) is manifested by pain as well as noncompensable limitation of motion of the right wrist.

3.  The Veteran's residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis is manifested by pain, X-ray findings of arthritis, and noncompensable limitation of motion of the right ankle and knee.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for residuals of a cervical spine injury with C4-C7 fusion and subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.71a, Diagnostic Codes (DCs) 5293-5290 (2003); 38 C.F.R. § 4.71a DCs 5237-5243 (effective from September 26, 2003).

2.  The criteria for a separate disability rating of 10 percent for radiculopathy of the right upper extremity from August 27, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ .102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 (2011).

3.  The criteria for a disability rating greater than 20 percent for fracture of the right radius and ulna, post-operative, (minor) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5213 (2011).

4.  The criteria for a disability rating greater than 20 percent for residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-connected Veteran's residuals of a cervical spine injury with C4-C7 fusion and subluxation, residuals of a fracture of the right radius and ulna, post-operative, (minor), and residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis are more disabling than currently evaluated.  

Factual Background

A review of the Veteran's service treatment records reveals that he was involved in a motor vehicle accident in October 1982.  Significantly, these records show the following injuries:  1) deformed and open fracture of right radius and ulna with comminuted distal radius and ulna, 2) open fracture of the right tibia with distal lateral malleolus fracture with unstable ankle, and 3) injury to the cervical spine with unstable C5-6 cervical subluxation.  

The Veteran submitted a claim for service connection for residuals of that accident in October 1984 and by rating decision dated in June 1985 the RO granted service connection for injury, cervical spine, with C5-6 cervical subluxation, and postoperative fusion, C4 to C7; residuals, fracture right radius and ulna, postoperative (minor); and residuals, fracture right tibia with distal lateral malleolus fracture, and traumatic arthritis, right ankle, each as 20 percent disabling effective September 23, 1984, the day after the Veteran's discharge from military service.  These disability ratings were continued by rating decision dated in June 1986.  

In September 1999 the Veteran submitted a claim for an increased rating for his disabilities.  He was afforded a VA examination in January 2000.  During this examination the Veteran indicated that as a result of the injuries sustained in the in-service motor vehicle accident, he had not been able to have any regular work and indicated that he can only do very limited work due to his symptoms.  He would not specify just what kind of work he had done.  By rating decision dated in March 2000 the RO continued the initial disability ratings assigned for the neck, right arm, and right leg.  Thereafter, the Veteran perfected an appeal of the March 2000 rating decision.  

In connection with this appeal the Veteran was afforded several subsequent VA examinations, however, he failed to report to almost all of these scheduled examinations, only reporting for an August 2009 examination.  Specifically, he failed to report to examinations scheduled for February 2004, January 2006, October 2009, June 2011, and August 2011.

When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.

When a claimant fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  In this case, the Veteran has failed to show "good cause" for his failures to report to several scheduled VA examinations.      
  

Analysis

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

1. Residuals of a cervical spine injury with C4-C7 fusion and subluxation

The Veteran's cervical spine disorder is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293-5290.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

DC 5293 (2002) is the prior diagnostic code for intervertebral disc syndrome.  DC 5290 (2002) is the prior diagnostic code for limitation of motion of the cervical spine.  During the pendency of this appeal, multiple revisions were made to the Schedule for Rating Disabilities for spine disorders.  Effective September 23, 2002, the criteria for adjudicating intervertebral disc syndrome was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  Furthermore, on August 26, 2003, the rating criteria for all spinal disabilities, including intervertebral disc syndrome were revised and published in the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 4.71(a), DCs 5235 to 5243).  

Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent congressional intent to the contrary.  Accordingly, the Board is generally required to review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the veteran's disability.  If it is determined that the new criteria is more favorable, the new criteria may not be applied for the period prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation.

Prior to September 23, 2002, postoperative, cured intervertebral disc syndrome warranted a zero disability rating, mild intervertebral disc syndrome warranted a 10 percent disability rating, moderate with recurring attacks warranted a 20 percent disability rating, severe with recurring attacks and intermittent relief warranted a 40 percent disability rating, and pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warranted a 60 percent disability evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

Effective September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under Section 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warranted a 10 percent disability evaluation.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warranted a 20 percent disability evaluation.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warranted a 40 percent disability evaluation.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 (2003).

Prior to September 26, 2003, for limitation of motion of the lumbar spine, a 40 percent rating was assigned when the limitation of motion was severe, a 20 rating percent was assigned when it was moderate, and a 10 percent rating was assigned when it was slight.  38 C.F.R. § 4.71a, DC 5292 (2002).  For limitation of motion of the cervical spine a 30 percent rating was assigned when the limitation of motion was severe, a 20 percent rating was assigned when it was moderate, and a 10 percent rating was assigned when it was slight.  38 C.F.R. § 4.71a, DC 5290 (2002).    

Also prior to September 26, 2003, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain was rated as 40 percent disabling if severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, a 20 percent rating was warranted.  With characteristic pain on motion, a 10 percent rating was warranted.  With slight subjective symptoms only, a noncompensable (0 percent) rating was warranted.

A new rating formula for the spine became effective September 26, 2003.  Under the new rating formula, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).

Under the new Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

Evidence relevant to the current level of severity of the Veteran's cervical spine disorder includes the January 2000 and August 2009 VA examination reports.  During the January 2000 examination the Veteran reported that his neck was painful, especially with cold and hot weather.  He reported numbness in his neck and the side of his body dear the pelvis where he had some bone graft taken.  He had trouble sleeping at night and felt that he had to be careful with his activities.  Physical examination of the neck revealed a 14 centimeter (cm) midline scar posteriorly extending from approximately C-3 to T-2.  Motion of the cervical spine was 55 degrees of flexion and 20 degrees of extension.  He had rotation to the left of 45 degrees and rotation to the right of 25 degrees.  He sat with his head tilted 10 degrees to the right and he could flex a further 5 degrees to 14 degrees of right lateral bending.  He could only lateral bend to the left to 5 degrees past neutral.  He reported some discomfort with end of range of motion.  X-rays of the cervical spine showed wires and bone graft posteriorly, involving the posterior elements of C-4, C-5, C-6 and C-7.  The bodies of C-5, C-6, and C-7 appeared to have fused.  Their alignment was straight.  There was no displacement of any vertebra with respect to the adjacent vertebra.  The bony fusion appeared quite solid.  The impression was status post cervical spine fusion from C-4 through C-7 with solid fusion, and resulting restriction of neck motion.  The examiner noted that the cervical spine injury and fracture appeared fully healed but there was a permanent restriction of moving which will impair some function in activities which require moving the head about in different directions.  

During the August 2009 VA examination the Veteran had subjective complaints of cervical spine pain which he described as mild to moderate to severe constant pain.  He also had subjective complaints of burning pain radiating to his right arm which occurred twice per week.  He described the burning pain as mild to moderate to severe burning.  The duration of the pain was approximately one hour and it was accompanied with numbness, tingling, weakness, and fatigue of the right arm.  The Veteran presented with a mild antalgic gait.  He denied the use of canes, crutches, walkers, braces, or wheelchairs and took no medication for his cervical pain.  He was currently receiving no treatment for his cervical condition.  In regards to the Veteran's occupation as an assembly worker, he had difficulty in constant activity of the cervical spine, difficulty in driving a vehicle, and difficulty in the use of a computer due to cervical pain.  In regards to activities of daily living, he had difficulty with constant activity of the cervical spine, difficulty in driving a vehicle, and difficulty in the use of a computer due to cervical pain.

Upon physical examination of the cervical spine the Veteran had cervical flexion from 0 to 40 degrees, lateral flexion right and left from 0 to 20 degrees, rotation right and left from 0 to 50 degrees, and cervical extension from 0 to 30 degrees.  With repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no additional loss of function of the cervical spine on physical examination.  The Veteran denied any flare-up.  There was evidence of moderate pain in the cervical spine with cervical flexion from 30 to 40 degrees, lateral flexion right and left from 10 to 20 degrees, rotation right and left from 40 to 50 degrees, and cervical extension from 20 to 30 degrees, moderate pain of the cervical spine with moderate spasms, moderate tenderness, but no weakness.  Neurological examination with monofilament testing had revealed a mild sensory loss of the right upper extremity with decreased motor function of the right upper extremity of 4/5.  Sensory examination and motor function examination of the left upper extremity was normal.  The Veteran denied any incapacitating episodes during a 12-month period.  There were no recent diagnostic studies for review.  X-rays of the cervical spine showed no arthritis but did show osteopena and posterior spinal fusion.  

The diagnosis was stated precisely as cervical strain status post residuals of cervical spine surgery moderately active at the time of the examination with a range of motion abnormality with right upper extremity radiculopathy as noted as above.  The diagnosis was justified for a cervical spine condition.  Functional impairment as it related to his occupation as an assembly worker and also in regards to activities or daily living, the Veteran had difficulty in constant activity of the cervical spine to include driving a vehicle, difficulty in the use of the computer due to cervical pain, as it relates to the Veteran's activities of daily living and also in regards to his occupation as an assembly worker.  

Also relevant are VA treatment records dated from February 1996 through February 2010.  However, these records primarily relate to psychiatric and dental disorders.  

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for the orthopedic manifestations of the Veteran's cervical spine disorder.  First, the Veteran's range of motion does not meet the criteria for a 30 percent rating under the under the General Rating Formula for Diseases and Injuries of the Spine as his forward flexion is greater than 15 degrees, both with pain and without pain.  As above, the Veteran had 55 degrees of flexion of the cervical spine during the January 2000 VA examination and had 40 degrees of flexion (30 degrees when considering pain) during the August 2009 VA examination.  Second, the Veteran does not meet the criteria for a 40 percent rating under the pre-September 26, 2003 DC 5292 as there is no indication in the record of "severe" limitation of motion of the cervical spine.  All symptomatology and limitations of motion noted on physical examination are characterized as mild or moderate.  Third, there is no evidence of severe intervertebral disc syndrome with recurring attacks to warrant a 40 percent rating under the old DC 5293 (2002).  Finally, there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  In fact, during the August 2009 VA examination the Veteran denied any incapacitating episodes.  Thus, a 40 percent rating under either DC 5293 (2003) or DC 5243 (effective September 29, 2003) is also not warranted.  

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  During the August 2009 VA examination the examiner found that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Also, with regard to pain on motion, the Veteran's current rating already takes into account any limitation of motion based on pain.  Thus, even when considering DeLuca the Veteran is not entitled to a higher rating for his cervical spine disorder. 

The Board does find, however, that the Veteran is entitled to a separate rating for the neurological aspects of his cervical spine disorder, i.e., the radiculopathy of the right upper extremity associated with his cervical spine.  Effective September 23, 2002, radiculopathy is rated under the provisions of 38 C.F.R. § 4.124a, DC 8515 as analogous to impairment of the median nerve.  Under DC 8515, pertaining to paralysis of the median nerve, mild incomplete paralysis warrants a 10 percent disability rating, and severe incomplete paralysis warrants a 40 percent disability rating (minor extremity).  A 60 percent disability rating is warranted for complete paralysis for the minor extremity.  See 38 C.F.R. § 4.121a, DC 8515 (2011).  

Upon review of the evidence, the Board finds that the neurological manifestation affecting the right upper extremity consists primarily of pain radiating down the right arm, with some numbness, tingling, weakness, and fatigue during flare ups.  These manifestations are compatible with no more than mild incomplete paralysis and warrant no more than a 10 percent evaluation for the right arm as of August 27, 2009, the date of the most recent VA examination.  In view of this, the Board finds that a separate evaluation of 10 percent is warranted for the Veteran's right arm.  There are no further objective manifestations of the neurological symptoms that would warrant a higher rating.  

2. Residuals of a fracture of the right radius and ulna, post-operative, (minor)

The Veteran's right arm disorder is rated as 20 percent disabling under 38 C.F.R. § 4.71, DC 5213 which addresses impairment of supination and pronation.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is left-hand dominant, for rating purposes, his right forearm is part of his minor upper extremity.

DC 5213 provides for a 10 percent evaluation where supination is limited to 30 degrees or less.  When pronation is lost beyond the middle or last quarter of the arc and the hand does not approach full pronation a 20 percent evaluation is assigned.  Where there is loss of supination and pronation (bone fusion) and the hand is fixed in full pronation or near the middle of the arc or moderate pronation, a 20 percent evaluation is assigned.  Finally, where the hand is fixed in supination or hyperpronation, a 30 percent evaluation is assigned.  See 38 U.S.C.A. § 4.71a, DC 5213.  Normal forearm pronation is from zero to 80 degrees and normal forearm supination is from zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

Also relevant are DC 5206, DC 5207, DC 5214, and DC 5215.  Under DC 5206 a 40 percent evaluation may be assigned for the minor elbow when flexion is limited to 45 degrees.  A 30 percent evaluation is assigned when flexion is limited to 55 degrees.  A 20 percent evaluation is assigned when flexion is limited to either 70 or 90 degrees.  A 10 percent evaluation is assigned when flexion is limited to 100 degrees.  Finally, a 0 percent evaluation is assigned when flexion is limited to 110 degrees.     

Under DC 5207 a 40 percent evaluation may be assigned for the minor elbow when extension is limited to 110 degrees.  A 30 percent evaluation is assigned when extension is limited to 100 degrees.  A 20 percent evaluation is assigned when extension is limited to either 90 or 75 degrees.  A 10 percent evaluation is assigned when extension is limited to either 60 or 45 degrees.     

Under DC 5214, a 40 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the minor wrist.  A 30 percent rating is warranted when there is ankylosis of the minor wrist in any other position, except favorable.  A 20 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the minor wrist.  As above, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  Colayong, 12 Vet. App. at 528.  

Under DC 5215 a 10 percent rating is warranted when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  This 10 percent rating is applicable for either the major or minor limb.  A 10 percent rating is the only, and therefore the maximum, rating available under this code.

Evidence relevant to the current level of severity of the Veteran's right arm disorder includes the January 2000 and August 2009 VA examination reports.  During the January 2000 examination the Veteran reported that his right wrist and arm do not have the same strength that they used to have and that he has difficulty lifting objects in the range of 25 pounds associated with wrist and arm pain.  He also described some numbness and weakness diffusely about his right wrist and arm.  Physical examination of the right forearm revealed a 13 cm scar longitudinally oriented on the flexor surface covering the distal two-thirds of the forearm, well healed.  There was a 5 cm scar longitudinally over the distal ulna and a 3 cm scar over the dorsal ulnar surface of the distal forearm.  There was a 6 cm irregular scar over the dorsal radial aspect of the right hand.  The elbows had motion from 0 to 115 degrees on the right and from 0 to 125 degrees on the left.  The right wrist dorsiflexed 70 degrees compared to 75 degrees on the left.  There was volar flexion of 55 degrees on the right and 60 degrees on the left.  Ulnar deviation was 35 degrees on the right and 45 degrees on the left.  Radial deviation was 25 degrees on the right and 40 degrees on the left.  Pronation was 65 degrees on the right and 85 degrees on the left.  Supination was 70 degrees on the right and 75 degrees on the left.  There was no significant pain with motion.  There was a significant callusing of both hands, right equal to left, with ingrained dirt in all the digits of both hands, right equal to left.  Motor and sensory functions were intact in the upper extremities.  There was no detectable weakness.  

X-rays of the right forearm showed an old healed fracture of the radius at about the junction of its middle and distal thirds.  Alignment overall was quite good.  There was no evidence of the plate or screws.  The distal ulnar had been resected and there was a separate ossicle distal to the distal end of the remaining ulna.  The resection appeared to have been at the level of the distal radius metaphysis.  The impression was status post surgical repair of the fracture right radius and distal ulna with full healing of the radius fracture in good position and alignment, and surgical absence of the distal ulna.  According to the examiner the right forearm fractures were healed with minor residual abnormality at the distal radial ulnar joint and there was mild restriction of wrist motion.  This would cause only minimal limitation of function in stressful activities using the right upper extremity.  The heavy callusing of both hands with ingrained dirt implied active use of the right hand equal to the left and indicated little, if any, functional impairment of the right upper extremity.  

During the August 2009 VA examination the Veteran complained of right wrist pain which he described as mild to moderate ot severe constant.  He denied taking any medication for his right wrist problems.  In regards to the Veteran's occupation as an assembly worker and in regards to activities of daily living, he indicated that he had difficulty in pushing, pulling, and lifting more than 35 pounds due to right wrist pain.  

Upon physical examination of the right wrist he had dorsiflexion from 0 to 40 degrees, palmar flexion from 0 to 70 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 40 degrees.  There was evidence of moderate pain of the right wrist with dorsiflexion 30 to 40 degrees, palmar flexion 60 to 70 degrees, radial deviation 10 to 20 degrees, and ulnar deviation 30 to 40 degrees.  With repetitive use times three the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There were no additional losses of function of the right wrist on physical examination.  The Veteran denied any flare-ups in regards to his right wrist condition.  There were no recent diagnostic studies for review.  The diagnosis was stated precisely as right wrist strain status post residuals of the right wrist surgery moderately active at the time of the examination with a range of motion abnormality.  The diagnosis was justified for a right wrist condition.  Functional impairment as it related to his occupation as an assembly worker and also in regards to activities of daily living, the Veteran had difficulty in pushing, pulling, and lifting more than 35 pounds due to right wrist pain as it related to the Veteran's activities of daily living and also in regard to his occupation as an assembly worker.  

In a September 2009 Deferred Rating Action it was noted that a new VA examination was needed as the August 2009 VA examination report included only wrist range of motion findings and there was no evaluation of the forearm/elbow.  Also, a skin examination was requested to determine the severity of the Veteran's scars of the upper and lower right extremities.  As above, the RO scheduled the Veteran for subsequent examinations in October 2009, June 2011, and August 2011 but the Veteran failed to report on each occasion.  Generally, when a claimant fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  While the Veteran did fail to report to several scheduled examinations during the course of this appeal he did report to the January 2000 and August 2009 VA examinations.  As such, the Board will rate the Veteran's right arm disability solely on the evidence of record.  

Also relevant are VA treatment records dated from February 1996 through February 2010.  However, these records primarily relate to psychiatric and dental disorders.  

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's right arm disorder.  First, the Veteran has near full range of motion in his right wrist and right elbow.  As above, the Veteran had 0 to 115 degrees of motion in the right elbow during the January 2000 VA examination.  He also had 75 degrees of dorsiflexion and 55 degrees of volar flexion of the right wrist at that time.  During the August 2009 VA examination, while the examiner did not report range of motion for the elbow range of motion of the wrist was reportedly 40 degrees of dorsiflexion and 70 degrees of palmar flexion.  The normal range of wrist motion is 70 degrees dorsiflexion and 80 degrees palmar flexion and the normal range of elbow motion is 145 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate I.  Even considering the slight loss of motion in both the right wrist and elbow the Board finds that this slight loss of motion does not warrant a higher rating under either DC 5206, 5207, 5214, or 5215.  

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  During the August 2009 VA examination the examiner found that the Veteran's right wrist range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Also, with regard to pain on motion, the Veteran's current rating already takes into account any limitation of motion based on pain.  Thus, even when considering DeLuca the Veteran is not entitled to a higher rating for his right arm disorder. 

With regard to whether the Veteran is entitled to a separate evaluation for the surgical scars associated with his right arm disorder, the Board notes that the January 2000 VA examination report noted several scars on the right arm.  In a September 2009 Deferred Rating Action it was noted that a skin examination was requested to determine the severity of the Veteran's scars of the upper and lower right extremities.  As above, the RO scheduled the Veteran for examinations in October 2009, June 2011, and August 2011 but the Veteran failed to report on each occasion.  As such, while the Veteran notably has several scars on his right arm a separate compensable disability rating is not warranted for these scars as there is no indication of the severity of these scars.  

3. Residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis

The Veteran's residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis are currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5262.  Under DC 5262 a 40 percent rating is warranted when there is nonunion of, with loose motion, requiring a brace.  A 30 percent rating is warranted when there is malunion with marked knee or ankle disability.  A 20 percent rating is warranted when there is malunion with moderate knee or ankle disability.  A 10 percent rating is warranted when there is malunion with slight knee or ankle disability.  

Also relevant are DCs 5003, 5260, 5261, 5271.  Pursuant to DC 5003, degenerative arthritis is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups. A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations. 

Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees and a 20 percent rating is warranted for flexion limited to 30 degrees. Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees and a 20 percent rating is warranted for extension limited to 15 degrees.  Plate II indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent evaluation and marked limitation of motion of the ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71, Plate II indicates that normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees.

The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Evidence relevant to the current level of severity of the Veteran's right leg disorder includes the January 2000 and August 2009 VA examination reports.  During the January 2000 examination the Veteran reported that his right leg often bleeds in the middle of the leg when he walks too long of a distance due to an old wound.  He was concerned that when his leg bones were put back together they did not heal correctly.  He felt the bones rub and reported that they cause his skin to bleed.  He also reported continuing pain and soreness in his right ankle associated with numbness and weakness, especially with walking long distances.  

Physical examination of the right leg revealed a 7 cm oblique scar across the anterior aspect of the mid leg.  A mild bony irregularity was palpable from the old fracture.  There was no pain on stress testing.  There was no sign of any recent open wound or drainage.  There was no sign of any warmth or erythema or other signs of infection.  There was an 11 cm longitudinal scar extending from the lateral malleolus proximally overlying the distal fibula.  The ankles had 10 degrees of dorsiflexion and 30 degrees of plantar flexion on the left.  There were 0 degrees of eversion and 15 degrees of inversion, right equal to left.  The knees had motion from 0 to 125 degrees on the right and 0 to 130 degrees on the left.  Calf circumference was equal right  to left at 14 3/4 in at its maximum.  The right leg measuring from the tibial joint margin medially to the medial malleolus was 15 3/4 inches as compared to 16 inches in the left.  The anterior posterior alignment clinically was normal but there was 5 degrees of internal rotation of the foot with respect to the knee as compared to 0 degrees on the left.  There was a 12 cm well healed scar over the posterior iliac crest on the right.  

X-rays of the right tibia showed a fully healed fracture of the mid shaft of the tibia with a posterior offset of the distal fragment as seen on the lateral projection mounting to perhaps 15 percent, and a medial offset of the distal fragment amounting to approximately 50 percent.  The overall alignment in AP and lateral projections was straight.  There were no signs of osteomyelitis.  X-rays of the right ankle showed some bone formation across the interosseous membrane causing a boney fusion of the distal fibula to the tibia.  The fibular fracture appeared to be fully healed in anatomic position.  There were osteophytes and irregularities arising from the tip of the lateral malleolus and in the area of the medial malleolus.  There was also spur formation at the anterior and posterior margins of the ankle seen on the lateral projection. 

The impression was healed fracture right midshaft tibia with moderate offset, good alignment in the AP and lateral plans, but mild internal rotation deformity.  Also, healed fracture of the right distal fibula in anatomic alignment and position but with bony fusion across the distal tibiofibular joint and early osteoarthritis of the ankle joint.  According to the examiner, the right tibial fracture was healed with minor internal rotation deformity and 1/4 inch shortening of the right leg as compared to the left.  The fused distal tibiofibular joint and the developing osteoarthritis of the right ankle would be expected to cause some impairment of right ankle function in prolonged walking, standing, and climbing activities.  

During the August 2009 VA examination the Veteran complained of right ankle pain which he described as mild to moderate to severe constant pain of his right ankle.  He presented with a mild antalgic gait.  He denied use of canes, crutches, walkers, braces, or wheelchairs.  He denied any use of any medications for his right ankle condition.  In regards to the Veteran's occupation and activities of daily living he reported a difficulty in prolonged standing and walking for more than three hours, walking up and down steps, and climbing due to right ankle pain.  

On physical examination of the right ankle the Veteran had dorsiflexion of 0 to 20 degrees, plantar flexion of 0 to 20 degrees, inversion of 0 to 20 degrees, and eversion of 0 to 30 degrees.  There was evidence of moderate to severe pain of the right ankle with dorsiflexion 10 to 20 degrees, plantar flexion 10 to 20 degrees, inversion 10 to 20 degrees, and eversion 20 to 30 degrees, moderate to severe pain of the right ankle.  With repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no additional loss of function of the right ankle on physical examination.  The Veteran denied any flare-ups in regards to his right ankle condition.  There were no recent diagnostic studies for review.  X-rays of the right ankle showed arthritis.  

The diagnosis was stated precisely as right ankle sprain, status post residuals of a right ankle fracture, moderately to severely active at the time of the examination with a range of motion abnormality.  The diagnosis was justified for a right ankle disorder.  Functional impairment as it related to the Veteran's occupation as an assembly worker and also in regard to activities of daily living included difficulty in prolonged standing and walking for more than three hours, walking up and down steps, and climbing due to right ankle pain.  There was no callus formation noted of the feet bilaterally and no unusual shoe pattern wear of both shoes to suggest abnormal weight bearing.  

With regard to the right knee, the Veteran denied any history of osteomyelitis.  He complained of pain in his right leg which he described as mild to moderate to severe constant pain of his right shin, mid aspect.  He denied any weakness as it related to the in-service fracture of his right shin.  He denied any stiffness, swelling, heat, redness, drainage, or instability.  He currently received no treatment for his right shin condition other than the 1982 in-service surgery which, according to the Veteran, did not give him much improvement.  He denied any flare-ups.  Aggravating factors were prolonged standing and walking for more than three hours, walking up and down steps, and climbing in regards to aggravation of his right shinbones.  Alleviating factors included rest.  He took no medication for his right shin condition.  The Veteran stated that with regard to his occupation as an assembly worker and also in regard to his activities of daily living he had difficulty in prolonged standing and walking for more than three hours, walking up and down steps, and climbing due to right shin pain.  

Physical examination of the right shin revealed a mild convexity noted in the mid aspect of the right shin.  This convexity was lateral on examination.  It was a bony protuberance noted along the mid aspect of the right shin.  This bony protuberance of the right shin measured six cm in length and two cm in width.  These were moderately tender at the time of the examination.  As noted above, there was a noted angulation which was noted as a mild convexity of the mid aspect of the right shin.  There was no evidence of false motion and no intraarticular involvement.  There was shortening noted of the right lower extremity, approximately 1/4 inch noted to a 1/2 inch on examination.  There was no obvious evidence of malunion or nonunion, no loose motion, and no false joint.  There was moderate tenderness noted on examination.  There was no obvious weakness, redness, or heat from an orthopedic evaluation standpoint.  There was no joint involvement noted.  

The diagnostic impression was right shin splint residuals of right tibia and fibula fractures moderately active at the time of the examination.  X-rays of the right tibia and right fibula showed healed fracture midshaft of the tibia moderately displaced.  From the examiner's physical examination of the right shin, right tibia, and right fibula, in regards to functional impairment as it related to the Veteran's activities of daily living and also in regards to his occupation as an assembly worker, the Veteran had difficulty in prolonged standing and walking for more than three hours, walking up and down steps, and climbing due to right shin pain.

Also relevant are VA treatment records dated from February 1996 through February 2010.  However, these records primarily relate to psychiatric and dental disorders.  

In light of the foregoing, the evidence does not support assignment of a disability rating greater than 20 percent for the right leg.  As above, the next higher rating of 30 percent under DC 5262 requires malunion with marked knee or ankle disability.  In this case there is no evidence of either malunion or marked knee or ankle disability.  With regard to the right ankle, the Veteran had 10 degrees of dorsiflexion and 30 degrees of plantar flexion of the right ankle during the January 2000 VA examination and had 10 degrees of dorsiflexion as well as 10 degrees of plantar flexion (both considering pain) of the right ankle during the August 2009 VA examination.  This is no more than moderate in nature.  With regard to the right knee, the August 2009 VA examiner specifically indicated that there was no malunion of the right knee.  Furthermore, the Veteran's loss of flexion to 115 degrees during the January 2000 VA examination is also no more than moderate in nature, especially when evaluated under DC 5260.  Furthermore, extension of 0 degrees for the right knee in January 2000 represents full extension and is also no more than moderate in nature, especially when evaluated under DC 5261.  While the August 2009 VA examiner did not report range of motion findings with regard to the right knee the Board notes that the right leg disability is primarily confined to the mid aspect of the right shin and not the right knee.  

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  During the August 2009 VA examination the examiner found that the Veteran's right ankle range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Also, with regard to pain on motion, the Veteran's current rating already takes into account any limitation of motion based on pain.  Thus, even when considering DeLuca the Veteran is not entitled to a higher rating for his right leg disorder. 

With regard to whether the Veteran is entitled to a separate evaluation for the surgical scars associated with his right leg disorder, the Board notes that the January 2000 VA examination report noted a seven cm oblique scar across the anterior aspect of the mid leg.  In a September 2009 Deferred Rating Action it was noted that a skin examination was requested to determine the severity of the Veteran's scars of the upper and lower right extremities.  As above, the RO scheduled the Veteran for examinations in October 2009, June 2011, and August 2011 but the Veteran failed to report on each occasion.  As such, while the Veteran notably has a scar on his right leg a separate compensable disability rating is not warranted for this scar as there is no indication of the severity of this scar.  

Extraschedular Consideration

While the Veteran was unemployed at the time of the January 2000 VA examination the most recent examination in August 2009 shows that he is employed as an assembly worker.  The competent medical evidence of record shows that his cervical spine, right arm, and right leg disorders are primarily manifested by pain and some limitation of motion.  The applicable diagnostic code used to rate the Veteran's disabilities provides for ratings based on limitation of motion.  See DC 5271.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; but see also Johnston v. Brown, 10 Vet. App. 80 (1997).  The effects of the Veteran's disorders have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Such notice was not provided in this case.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In letters dated in October 2003, November 2005, March 2007, February 2008, June 2009, September 2009, and March 2011 the RO stated that to establish entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that his disabilities had "gotten worse."  The letters also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The March 2000 rating decision explained the criteria for the next higher disability rating available for the service-connected disabilities under the applicable diagnostic code.  The June 2001 statement of the case and August 2004, January 2006, October 2009, and September 2011 supplemental statements of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected disabilities, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  While the most recent August 2009 VA examination is arguably inadequate as to the right arm and right leg disorders, the Board notes, again, that the RO has made several attempts to afford the Veteran new examinations but that he has failed to report to all subsequently scheduled VA examinations.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Significantly, the Board notes that this case has been remanded on several occasions for alleged outstanding treatment records from various VA treatment facilities, to include Water Reed Army Medical Center.  The Board notes that all outstanding VA treatment records have been associated with the claims file and any outstanding records from Walter Reed Army Medical Center are unavailable as evidenced by a May 2011 negative response for these records from the National Personnel Records Center.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

A disability rating greater than 20 percent for orthopedic manifestations of the residuals of a cervical spine injury with C4-C7 fusion and subluxation is denied.  

Entitlement to a separate evaluation of 10 percent for radiculopathy of the right upper extremity is granted from August 27, 2009, subject to the laws and regulations governing the award of monetary benefits.  

A disability rating greater than 20 percent for residuals of a fracture of the right radius and ulna, post-operative, (minor) is denied. 

A disability rating greater than 20 percent for residuals of a fracture of the right tibia and lateral malleolus with traumatic arthritis is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


